Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Claims 93-102 are pending.

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 93-102, and SEQ ID NO: 1 and 2 as species election in the reply filed on 3/28/2022 is acknowledged. 
	Claims 93-102, and SEQ ID NO: 1 and 2 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.

Specification

The specification is objected to under 37 CFR 1.821(d) as failing to refer to a sequence by use of its sequence identifier preceded by “SEQ ID NO:”. The nucleotide sequences in Figures 3 and 4 should be identified with SEQ ID NO, respectively. Alternatively, the brief descriptions of those figures on page 6 can be amended to recite the identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 93-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to Instant claims are withdrawn to a method for constructing a genomic library enriched for DNA from Pseudomonas encoding insecticidal protein comprising: a) providing an initial sample comprising one or more microorganisms; b) exposing the initial sample to a solid nutrient limiting media that enriches for growth of species from the genus Pseudomonas, which results in a subsequent sample enriched for Pseudomonas sp.;c) collecting bacterial growth as a mixture from the subsequent enriched sample; d) isolating DNA as a mixture from collected bacteria growth mixture; e) extracting DNA from the isolated DNA and performing degenerate PCR with primers selected to amplify target insecticidal protein genes; f) cloning the PCR-amplified DNA into a plasmid; and g) sequencing the cloned DNA from said plasmid.
The specification teaches generating genomic library enriched in insecticidal protein by using degenerate primers. Sequencing the library result in isolating 36 insecticidal proteins (Table 3). The specification teaches using HMM obtaining from cloned insecticidal proteins to further identify monalysin-like sequence (Example 5).
The Applicants fails to describe an essential element which is the degenerate primers used to construct library. Neither the specification nor the prior art teach the conserved regions used for designing degenerate primers, as well as how to design degenerate primer according to those regions.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of degenerate primers.  Applicants only recite those primers are proprietary degenerate primers without describing any species.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of primers.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.    Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 93-96, 98-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson IV et al., (US Patent Application Publication No. US20200267993A1 in view of Lang et al. (2011 Molecular Methods for Evolutionary Genetics, Chapter 14, page 245-256).
	Instant claims are withdrawn to a method for constructing a genomic library enriched for DNA from Pseudomonas encoding insecticidal protein comprising: a) providing an initial sample comprising one or more microorganisms; b) exposing the initial sample to a solid nutrient limiting media that enriches for growth of species from the genus Pseudomonas, which results in a subsequent sample enriched for Pseudomonas sp.;c) collecting bacterial growth as a mixture from the subsequent enriched sample; d) isolating DNA as a mixture from collected bacteria growth mixture; e) extracting DNA from the isolated DNA and performing degenerate PCR with primers selected to amplify target insecticidal protein genes; f) cloning the PCR-amplified DNA into a plasmid; and g) sequencing the cloned DNA from said plasmid; or wherein the method further comprises assembling the sequenced DNA into a genomic library; or wherein the method further comprises identifying insecticidal protein genes within the sequenced DNA; or wherein said identified insecticidal protein genes are unknown; or wherein identified insecticidal protein gene has at least 50% identity to SEQ ID NO: 1 or the gene encoding a protein having at least 50% identity to SEQ ID NO:2; wherein initial sample from soil; or wherein the library is housed in discrete microliter volumes on a substrate.
Beeson IV et al teach that insect was captured and used as initial source for Pseudomonas (paragraph [0248]) and that three different media were used for microbial enrichment (paragraph [0249]). Beeson IV et al. teach that cells were collected by scraping and DNA was extracted (paragraph [0252]). Beeson IV et al. teach using degenerate primers to perform PCR amplification to generate DNA plasmid library and sequencing plasmid afterwards (paragraph [0271]). Beeson IV et al teach obtaining insecticidal protein of SEQ ID NO: 1, which is 96% identical to instant SEQ ID NO:1 as well as variants thereof  which is obtained from the library  encoding SEQ ID NO:13, which is over 95% identical to instant SEQ ID NO:1.
Although Beeson IV do not teach using Pseudomonas DNA extracted after enrichment as template to make library to generate monalysin variants, it would have been an obvious alternative template for making variants library given the teaching of Lang et al. that such method can be used for identifying new members of a gene family or orthologous genes from different organisms where genomic information is not available identification of homologous gene sequence by PCR with degenerated primers and identifying potential genes family member of monalysin gene or variants thereof  is of interest for controlling insect.
Given broad interpretation of unknown genes, any gene without a verified function is considered an unknown gene.
Although combined teachings do not teach initial sample from soil or wherein the library is housed in discrete microliter volumn on a substrate, those are considered as obvious design choice given that it is well known that Pseudomonads being one of the most diverse bacterial genera throughout the planet play a key role in soil and their distribution in soil plays a key role in plant growth promotion and pathogenicity control. 

Alignment of SEQ ID NO:1 of instant application vs SEQ ID NO:1 of US20200267993
Sequence ID: Query_49745Length: 813Number of Matches: 1
Range 1: 1 to 809GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1301 bits(704)
0.0
775/810(96%)
2/810(0%)
Plus/Plus

Query  1    ATGACGATCAAGGAAGAGCTGAGCCAACCCCAAAGCCATTCGGTCGAGCTCGACCAGTTG  60
            |||||||||||||||||  ||||| | || ||||||||||||||||||||||||||||||
Sbjct  1    ATGACGATCAAGGAAGACTTGAGCAATCCTCAAAGCCATTCGGTCGAGCTCGACCAGTTG  60

Query  61   CAAGTCGGGGAAGTCTCTGCACGCGAAGCGTTGACCTCCAACTTCGCCGGCAGTTTCGAT  120
            || ||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Sbjct  61   CACGTCGGGGAAGTCTCTGCACGCGAAGCGTTGACCGCCAACTTCGCCGGCAGTTTCGAT  120

Query  121  CAGTTCCCGACCAAAAGCGGCAGCTTCGAGATCGACAAATACCTGCTCAACTACGCGGAT  180
            |||||||||||||||||||||||||||||||||||||||||||||||||||||||| || 
Sbjct  121  CAGTTCCCGACCAAAAGCGGCAGCTTCGAGATCGACAAATACCTGCTCAACTACGCAGAC  180

Query  181  CCGAAAAAAGGCTGCTGGCTGGACGGCGTCACCGTCTACGGTGACATCTACATCGGCAAG  240
            |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  CCGAAACAAGGCTGCTGGCTGGACGGCGTCACCGTCTACGGTGACATCTACATCGGCAAG  240

Query  241  CAGAACTGGGGCACCTACACGCGCCCGGTGTTCGCCTACCTGCAGCACACCGACACCATC  300
            |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Sbjct  241  CAGAACTGGGGCACCTACACGCGCCCGGTGTTCGCCTACCTGCAGCACACGGACACCATC  300

Query  301  TCGATTCCGCAGCAGGTGACGCAGACCAAGAGCTACCAGTTGAGCAAAGGCCACACCCAG  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  TCGATTCCGCAGCAGGTGACGCAGACCAAGAGCTACCAGTTGAGCAAAGGCCACACCCAG  360

Query  361  TCGTTCACCAAGTCGGTCAGCGCCAAATACAGCGTTGGCGGCAGTATCGACATCGTCAAC  420
            |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Sbjct  361  TCGTTCACCAAGTCGGTCAGCGCCAAGTACAGCGTTGGCGGCAGTATCGACATCGTCAAC  420

Query  421  ATCAGCTCGGATATCACCGTTGGTTTCAGCAGCACCGAGGCCTGGTCGACGAACCAGACC  480
             |||||||||||||||| || ||||||||||||||||||||||||||||||| |||||||
Sbjct  421  GTCAGCTCGGATATCACTGTCGGTTTCAGCAGCACCGAGGCCTGGTCGACGACCCAGACC  480

Query  481  TTCACCCAAAGCACCGAGCTGGCCGGCCCTGGCACCTTCTTTGTCTATCAGGTGGTGTTT  540
            |||||||||||||||||||||||||| || ||||||||||||||||||||||||||||||
Sbjct  481  TTCACCCAAAGCACCGAGCTGGCCGGTCCGGGCACCTTCTTTGTCTATCAGGTGGTGTTT  540

Query  541  GTCTATGCGCACAACGCCACTTCGGCCGGTGGGCAGAATGGCAATGCCTTTGCCTATAGC  600
            ||||| |||||||||||||| ||||| ||  |||||||||||||||||||||||||||||
Sbjct  541  GTCTACGCGCACAACGCCACCTCGGCGGGCCGGCAGAATGGCAATGCCTTTGCCTATAGC  600

Query  601  AAGACCCAGCAGGTGAACTCGCGGCTCGACCTTTACTACCTGTCGGCCATCACCCAGGAC  660
            ||||||||||||||| | ||||||||||| || |||||||||||||||||||||||||||
Sbjct  601  AAGACCCAGCAGGTGGATTCGCGGCTCGATCTCTACTACCTGTCGGCCATCACCCAGGAC  660

Query  661  CGTACGGTCATCGTCGAGTCCAGCAATGCAATCGACCCGCTGGACTGGGATACCGTGCAG  720
            |||||||||||||||||||||||||| |||||| ||||||||||||||||||||||||||
Sbjct  661  CGTACGGTCATCGTCGAGTCCAGCAAGGCAATCAACCCGCTGGACTGGGATACCGTGCAG  720

Query  721  CGCAACGTGCTGATCCAGAACTACAACCCGGCCAGCAACAGCGGGCACTTCTCG-TTCGA  779
            ||||||||||||||| |||||||||||||||||  |||||| ||||||||| || |||||
Sbjct  721  CGCAACGTGCTGATCGAGAACTACAACCCGGCCTCCAACAGTGGGCACTTC-CGCTTCGA  779

Query  780  CTGGAGCGCCTACAACGATCCTCATCGCCG  809
            ||||||||||||||||||||||||||||||
Sbjct  780  CTGGAGCGCCTACAACGATCCTCATCGCCG  809



US-16-762-026-2
; Sequence 2, Application US/16762026
; Publication No. US20200267993A1
; GENERAL INFORMATION
;  APPLICANT: Dow AgroSciences LLC
;  APPLICANT:Beeson, William  B
;  APPLICANT:Church, Jeffrey  B
;  APPLICANT:Griffin, Samantha  B
;  TITLE OF INVENTION: HEMIPTERAN ACTIVE INSECTICIDAL PROTEIN
;  FILE REFERENCE: 81125-US-NP
;  CURRENT APPLICATION NUMBER: US/16/762,026
;  CURRENT FILING DATE: 2020-05-06
;  NUMBER OF SEQ ID NOS: 37
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 271
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence of IRDIG37126 (from an unknown bacterial strain)
US-16-762-026-2

  Query Match             94.6%;  Score 1342;  DB 7;  Length 271;
  Best Local Similarity   94.1%;  
  Matches  255;  Conservative    8;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 MTIKEELGQPQSHSVELDQLQVGEVSAREALTSNFAGSFDQFPTKSGSFEIDKYLLNYAD 60
              |||||:|  ||||||||||| |||||||||||:|||||||||||||||||||||||||||
Db          1 MTIKEDLSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD 60

Qy         61 PKKGCRLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTRSYQLSKGHTQ 120
              ||:|| |||||||||||||||||||||||||||||||||||||||||||:||||||||||
Db         61 PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ 120

Qy        121 SFTKSVSAKYSVGGSIDIVNISSDITVGFSSTEAWSTNQTFTQSTELAGPGTFFVYQVVF 180
              ||||||||||||||||||||:|||||||||||||||| ||||||||||||||||||||||
Db        121 SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF 180

Qy        181 VYAHNATSAGGQNGNAFAYSKTQQVNSRLDLYYLSAITQDRTVIVESSNAIDPLDWDTVQ 240
              |||||||||| ||||||||||||||:|||||||||||||||||||||| ||:||||||||
Db        181 VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ 240

Qy        241 RNVLIQNYNPASNSGHFSFDWSAYNDPHRRY 271
              |||||:||||||||||| |||||||||||||
Db        241 RNVLIENYNPASNSGHFRFDWSAYNDPHRRY 271



Alignment of SEQ ID NO:2 of instant application vs SEQ ID NO:13 of US20200267993
Score
Expect
Method
Identities
Positives
Gaps
516 bits(1328)
0.0
Compositional matrix adjust.
258/271(95%)
264/271(97%)
0/271(0%)

Query  1    MTIKEELSQPQSHSVELDQLQVGEVSAREALTSNFAGSFDQFPTKSGSFEIDKYLLNYAD  60
            MTIKE LS PQSHSVELDQL VGEVSAREALT+NFAGSFDQFPTKSGSFEIDKYLLNYAD
Sbjct  1    MTIKEALSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD  60

Query  61   PKKGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ  120
            PK+GCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ
Sbjct  61   PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ  120

Query  121  SFTKSVSAKYSVGGSIDIVNISSDITVGFSSTEAWSTNQTFTQSTELAGPGTFFVYQVVF  180
            SFTKSVSAKYSVGGSIDIVN+SSDITVGFSSTEAWST QTFTQSTELAGPGTFFVYQVVF
Sbjct  121  SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF  180

Query  181  VYAHNATSAGGQNGNAFAYSKTQQVNSRLDLYYLSAITQDRTVIVESSNAIDPLDWDTVQ  240
            VYAHNATSAG QNGNAFAYSKTQQV+SRLDLYYLSAITQDRTVIVESS AI+PLDWDTVQ
Sbjct  181  VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ  240

Query  241  RNVLIQNYNPASNSGHFSFDWSAYNDPHRRY  271
            RNVLI+NYNPASNSGHF FDWSAYNDPHRRY
Sbjct  241  RNVLIENYNPASNSGHFRFDWSAYNDPHRRY  271



Claim(s) 93-96, 98-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson IV et al., (US Patent Application Publication No. US20200267993A1 in view of Lang et al. (2011 Molecular Methods for Evolutionary Genetics, Chapter 14, page 245-256) and Opota et al. (2011, PLoS Pathogens 7:9 1-13).
	Instant claims are withdrawn to a method for constructing a genomic library enriched for DNA from Pseudomonas encoding insecticidal protein comprising: a) providing an initial sample comprising one or more microorganisms; b) exposing the initial sample to a solid nutrient limiting media that enriches for growth of species from the genus Pseudomonas, which results in a subsequent sample enriched for Pseudomonas sp.;c) collecting bacterial growth as a mixture from the subsequent enriched sample; d) isolating DNA as a mixture from collected bacteria growth mixture; e) extracting DNA from the isolated DNA and performing degenerate PCR with primers selected to amplify target insecticidal protein genes; f) cloning the PCR-amplified DNA into a plasmid; and g) sequencing the cloned DNA from said plasmid; or wherein the method further comprises assembling the sequenced DNA into a genomic library; or wherein the method further comprises identifying insecticidal protein genes within the sequenced DNA; or wherein said identified insecticidal protein genes are unknown; or wherein identified insecticidal protein gene has at least 50% identity to SEQ ID NO: 1 or the gene encoding a protein having at least 50% identity to SEQ ID NO:2; wherein initial sample from soil; or wherein the library is housed in discrete microliter volumes on a substrate.
Beeson IV et al teach that insect was captured and used as initial source for Pseudomonas (paragraph [0248]) and that three different media were used for microbial enrichment (paragraph [0249]). Beeson IV et al. teach that cells were collected by scraping and DNA was extracted (paragraph [0252]). Beeson IV et al. teach using degenerate primers to perform PCR amplification to generate DNA plasmid library and sequencing plasmid afterwards (paragraph [0271]). Beeson IV et al teach obtaining insecticidal protein of SEQ ID NO: 1, which is 96% identical to instant SEQ ID NO:1 as well as variants thereof  which is obtained from the library  encoding SEQ ID NO:13, which is over 95% identical to instant SEQ ID NO:1.
Although Beeson IV do not teach enriched library made by PCR amplification using degenerate primers, it would have been an obvious for the skilled in the art to use degenerated primer designed according to monalysin genes sequence from Pseudomonas entomophila taught by Opota et al. and DNA extract by Beeson IV as templated to perform PCR amplification and to result in a plasmid library enriched in monalysin genes sequence. Sequencing the library would have allowed cloning of monalysin homologous genes given the interest of Beeson IV to get more sequence for monalysin (paragraph [0253]) and the teaching of Lang et al. that such method can be used for identifying new members of a gene family or orthologous genes from different organisms where genomic information is not available identification of homologous gene sequence by PCR with degenerated primers and identifying potential genes family member of monalysin gene or variants thereof  is of interest for controlling insect.
Given broad interpretation of unknown genes, any gene without a verified function such as SEQ ID NO:2 of Beeson IV is considered an unknown gene.
Although combined teachings do not teach initial sample from soil or wherein the library is housed in discrete microliter volumn on a substrate, those are considered as obvious design choice given that it is well known that Pseudomonads being one of the most diverse bacterial genera throughout the planet play a key role in soil and their distribution in soil plays a key role in plant growth promotion and pathogenicity control. 

Alignment of SEQ ID NO:1 of instant application vs SEQ ID NO:1 of US20200267993
Sequence ID: Query_49745Length: 813Number of Matches: 1
Range 1: 1 to 809GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1301 bits(704)
0.0
775/810(96%)
2/810(0%)
Plus/Plus

Query  1    ATGACGATCAAGGAAGAGCTGAGCCAACCCCAAAGCCATTCGGTCGAGCTCGACCAGTTG  60
            |||||||||||||||||  ||||| | || ||||||||||||||||||||||||||||||
Sbjct  1    ATGACGATCAAGGAAGACTTGAGCAATCCTCAAAGCCATTCGGTCGAGCTCGACCAGTTG  60

Query  61   CAAGTCGGGGAAGTCTCTGCACGCGAAGCGTTGACCTCCAACTTCGCCGGCAGTTTCGAT  120
            || ||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Sbjct  61   CACGTCGGGGAAGTCTCTGCACGCGAAGCGTTGACCGCCAACTTCGCCGGCAGTTTCGAT  120

Query  121  CAGTTCCCGACCAAAAGCGGCAGCTTCGAGATCGACAAATACCTGCTCAACTACGCGGAT  180
            |||||||||||||||||||||||||||||||||||||||||||||||||||||||| || 
Sbjct  121  CAGTTCCCGACCAAAAGCGGCAGCTTCGAGATCGACAAATACCTGCTCAACTACGCAGAC  180

Query  181  CCGAAAAAAGGCTGCTGGCTGGACGGCGTCACCGTCTACGGTGACATCTACATCGGCAAG  240
            |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  CCGAAACAAGGCTGCTGGCTGGACGGCGTCACCGTCTACGGTGACATCTACATCGGCAAG  240

Query  241  CAGAACTGGGGCACCTACACGCGCCCGGTGTTCGCCTACCTGCAGCACACCGACACCATC  300
            |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Sbjct  241  CAGAACTGGGGCACCTACACGCGCCCGGTGTTCGCCTACCTGCAGCACACGGACACCATC  300

Query  301  TCGATTCCGCAGCAGGTGACGCAGACCAAGAGCTACCAGTTGAGCAAAGGCCACACCCAG  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  TCGATTCCGCAGCAGGTGACGCAGACCAAGAGCTACCAGTTGAGCAAAGGCCACACCCAG  360

Query  361  TCGTTCACCAAGTCGGTCAGCGCCAAATACAGCGTTGGCGGCAGTATCGACATCGTCAAC  420
            |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Sbjct  361  TCGTTCACCAAGTCGGTCAGCGCCAAGTACAGCGTTGGCGGCAGTATCGACATCGTCAAC  420

Query  421  ATCAGCTCGGATATCACCGTTGGTTTCAGCAGCACCGAGGCCTGGTCGACGAACCAGACC  480
             |||||||||||||||| || ||||||||||||||||||||||||||||||| |||||||
Sbjct  421  GTCAGCTCGGATATCACTGTCGGTTTCAGCAGCACCGAGGCCTGGTCGACGACCCAGACC  480

Query  481  TTCACCCAAAGCACCGAGCTGGCCGGCCCTGGCACCTTCTTTGTCTATCAGGTGGTGTTT  540
            |||||||||||||||||||||||||| || ||||||||||||||||||||||||||||||
Sbjct  481  TTCACCCAAAGCACCGAGCTGGCCGGTCCGGGCACCTTCTTTGTCTATCAGGTGGTGTTT  540

Query  541  GTCTATGCGCACAACGCCACTTCGGCCGGTGGGCAGAATGGCAATGCCTTTGCCTATAGC  600
            ||||| |||||||||||||| ||||| ||  |||||||||||||||||||||||||||||
Sbjct  541  GTCTACGCGCACAACGCCACCTCGGCGGGCCGGCAGAATGGCAATGCCTTTGCCTATAGC  600

Query  601  AAGACCCAGCAGGTGAACTCGCGGCTCGACCTTTACTACCTGTCGGCCATCACCCAGGAC  660
            ||||||||||||||| | ||||||||||| || |||||||||||||||||||||||||||
Sbjct  601  AAGACCCAGCAGGTGGATTCGCGGCTCGATCTCTACTACCTGTCGGCCATCACCCAGGAC  660

Query  661  CGTACGGTCATCGTCGAGTCCAGCAATGCAATCGACCCGCTGGACTGGGATACCGTGCAG  720
            |||||||||||||||||||||||||| |||||| ||||||||||||||||||||||||||
Sbjct  661  CGTACGGTCATCGTCGAGTCCAGCAAGGCAATCAACCCGCTGGACTGGGATACCGTGCAG  720

Query  721  CGCAACGTGCTGATCCAGAACTACAACCCGGCCAGCAACAGCGGGCACTTCTCG-TTCGA  779
            ||||||||||||||| |||||||||||||||||  |||||| ||||||||| || |||||
Sbjct  721  CGCAACGTGCTGATCGAGAACTACAACCCGGCCTCCAACAGTGGGCACTTC-CGCTTCGA  779

Query  780  CTGGAGCGCCTACAACGATCCTCATCGCCG  809
            ||||||||||||||||||||||||||||||
Sbjct  780  CTGGAGCGCCTACAACGATCCTCATCGCCG  809



US-16-762-026-2
; Sequence 2, Application US/16762026
; Publication No. US20200267993A1
; GENERAL INFORMATION
;  APPLICANT: Dow AgroSciences LLC
;  APPLICANT:Beeson, William  B
;  APPLICANT:Church, Jeffrey  B
;  APPLICANT:Griffin, Samantha  B
;  TITLE OF INVENTION: HEMIPTERAN ACTIVE INSECTICIDAL PROTEIN
;  FILE REFERENCE: 81125-US-NP
;  CURRENT APPLICATION NUMBER: US/16/762,026
;  CURRENT FILING DATE: 2020-05-06
;  NUMBER OF SEQ ID NOS: 37
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 271
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence of IRDIG37126 (from an unknown bacterial strain)
US-16-762-026-2

  Query Match             94.6%;  Score 1342;  DB 7;  Length 271;
  Best Local Similarity   94.1%;  
  Matches  255;  Conservative    8;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 MTIKEELGQPQSHSVELDQLQVGEVSAREALTSNFAGSFDQFPTKSGSFEIDKYLLNYAD 60
              |||||:|  ||||||||||| |||||||||||:|||||||||||||||||||||||||||
Db          1 MTIKEDLSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD 60

Qy         61 PKKGCRLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTRSYQLSKGHTQ 120
              ||:|| |||||||||||||||||||||||||||||||||||||||||||:||||||||||
Db         61 PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ 120

Qy        121 SFTKSVSAKYSVGGSIDIVNISSDITVGFSSTEAWSTNQTFTQSTELAGPGTFFVYQVVF 180
              ||||||||||||||||||||:|||||||||||||||| ||||||||||||||||||||||
Db        121 SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF 180

Qy        181 VYAHNATSAGGQNGNAFAYSKTQQVNSRLDLYYLSAITQDRTVIVESSNAIDPLDWDTVQ 240
              |||||||||| ||||||||||||||:|||||||||||||||||||||| ||:||||||||
Db        181 VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ 240

Qy        241 RNVLIQNYNPASNSGHFSFDWSAYNDPHRRY 271
              |||||:||||||||||| |||||||||||||
Db        241 RNVLIENYNPASNSGHFRFDWSAYNDPHRRY 271



Alignment of SEQ ID NO:2 of instant application vs SEQ ID NO:13 of US20200267993
Score
Expect
Method
Identities
Positives
Gaps
516 bits(1328)
0.0
Compositional matrix adjust.
258/271(95%)
264/271(97%)
0/271(0%)

Query  1    MTIKEELSQPQSHSVELDQLQVGEVSAREALTSNFAGSFDQFPTKSGSFEIDKYLLNYAD  60
            MTIKE LS PQSHSVELDQL VGEVSAREALT+NFAGSFDQFPTKSGSFEIDKYLLNYAD
Sbjct  1    MTIKEALSNPQSHSVELDQLHVGEVSAREALTANFAGSFDQFPTKSGSFEIDKYLLNYAD  60

Query  61   PKKGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ  120
            PK+GCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ
Sbjct  61   PKQGCWLDGVTVYGDIYIGKQNWGTYTRPVFAYLQHTDTISIPQQVTQTKSYQLSKGHTQ  120

Query  121  SFTKSVSAKYSVGGSIDIVNISSDITVGFSSTEAWSTNQTFTQSTELAGPGTFFVYQVVF  180
            SFTKSVSAKYSVGGSIDIVN+SSDITVGFSSTEAWST QTFTQSTELAGPGTFFVYQVVF
Sbjct  121  SFTKSVSAKYSVGGSIDIVNVSSDITVGFSSTEAWSTTQTFTQSTELAGPGTFFVYQVVF  180

Query  181  VYAHNATSAGGQNGNAFAYSKTQQVNSRLDLYYLSAITQDRTVIVESSNAIDPLDWDTVQ  240
            VYAHNATSAG QNGNAFAYSKTQQV+SRLDLYYLSAITQDRTVIVESS AI+PLDWDTVQ
Sbjct  181  VYAHNATSAGRQNGNAFAYSKTQQVDSRLDLYYLSAITQDRTVIVESSKAINPLDWDTVQ  240

Query  241  RNVLIQNYNPASNSGHFSFDWSAYNDPHRRY  271
            RNVLI+NYNPASNSGHF FDWSAYNDPHRRY
Sbjct  241  RNVLIENYNPASNSGHFRFDWSAYNDPHRRY  271



Claim(s) 93-96, 98-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson IV et al., (US Patent Application Publication No. US20200267993A1 in view of Lang et al. (2011 Molecular Methods for Evolutionary Genetics, Chapter 14, page 245-256) as for claims 93-96, 98-102, further in view of Sonnhammer et al. (1997, Proteins: Structure, Function and Genetic 28:405-420).
	Claims 93-96, 98-102 are discussed above.
	Claim 97 further contains a limitation that utilizing a Hidden Markov Model to identify insecticidal protein genes with the sequenced DNA.
	The Beeson IV et al.  in view of Lang et al. do not teach utilizing a Hidden Markov Model to identify insecticidal protein genes with the sequenced DNA.
Sonnhammer et al. teach using HMM to annotate of new protein sequence.
It would have been obvious for skilled in the art to use the method taught by Sonnhammer et al. to antomatic annotate new protein sequence of combined teaching resulting in instant invention. One would have been obvious to do that given the teaching of Sonnhammer et al.  that HMM profiling combines high quality and completeness for sequence annotation (abstract).


Claim(s) 93-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeson IV et al., (US Patent Application Publication No. US20200267993A1) in view of Lang et al. (2011 Molecular Methods for Evolutionary Genetics, Chapter 14, page 245-256) and Opota et al. (2011, PLoS Pathogens 7:9 1-13) as for claims 93-96, 98-102, further in view of Sonnhammer et al. (1997, Proteins: Structure, Function and Genetic 28:405-420).
	Claims 93-96, 98-102 are discussed above.
	Claim 97 further contains a limitation that utilizing a Hidden Markov Model to identify insecticidal protein genes with the sequenced DNA.
	The Beeson IV et al.  in view of Lang et al. and Opota et al. do not teach utilizing a Hidden Markov Model to identify insecticidal protein genes with the sequenced DNA.
Sonnhammer et al. teach using HMM to annotate of new protein sequence.
It would have been obvious for skilled in the art to use the method taught by Sonnhammer et al. to antomatic annotate new protein sequence of combined teaching resulting in instant invention. One would have been obvious to do that given the teaching of Sonnhammer et al.  that HMM profiling combines high quality and completeness for sequence annotation (abstract).

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662